Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Enerplus announces agreement to sell its interest in Joslyn oil sands for $500 million TSX: ERF.UN NYSE: ERF CALGARY, June 23 /CNW/ - Enerplus Resources Fund ("Enerplus") announced today that it has entered into an agreement to sell its 15% working interest in the Joslyn oil sands lease ("Joslyn") to Occidental Petroleum Corporation for proceeds of $500 million which, including adjustments but before transaction costs, is estimated to be $510 million at closing. Enerplus plans to use the proceeds initially to reduce bank debt but expects to redeploy the funds towards accretive acquisitions and development opportunities. The transaction, which is subject to customary conditions, consents and regulatory approvals, is expected to close by the end of the third quarter of 2008. Enerplus' oil sands strategy is focused on in-situ development such as steam assisted gravity drainage ("SAGD") projects due to the scalability, investment profile and technical similarities to conventional production. This strategy is further supported by the fact that 80% of Canada's oil sands resources are expected to be recovered through in-situ methods versus mining projects thereby offering more opportunities to expand our portfolio over time. Enerplus has successfully built a SAGD team which is currently focusing on our Kirby project. Enerplus is the sole owner and operator of Kirby which provides enhanced control over capital expenditures and execution of the project. In the first quarter of 2008 Enerplus announced encouraging winter drilling results at Kirby and we expect to update the contingent resource assessment for the project in the second half of 2008. Enerplus remains on track to file the regulatory application for the initial 10,000 bbl/day project at Kirby this fall. We also intend to pursue additional expansion phases at Kirby that could increase production to 30,000 - 40,000 bbl/day.
